Order, Supreme Court, New York County, entered July 30, 1975, denying defendant’s motion to dismiss the complaint as barred by the Statute of Limitations, unanimously affirmed. Respondent shall recover of appellant $60 costs and disbursements of this appeal. The defendant was employed by Western Electric Company, Incorporated, as a senior contract specialist in the corporate realty department. It is alleged that while so employed he demanded and received an unlawful payment of $50,000, on behalf of a construction corporation, to induce him to award a contract to it. This action was commenced in May, 1975 and the alleged wrongdoing took place in 1971. Defendant contends that the complaint sounds in tort and is barred by the three-year Statute of Limitations (CPLR 214, subd 4). However, defendant, as an employee of Western Electric, was *922placed in a position of trust and owed a duty of good faith and loyalty to his employer. The employer-employee relationship is clearly contractual in nature, be that contract express or implied (36 NY Jur, Master and Servant, § 10), and therefore the complaint is governed by a six-year limitation period and is not time-barred (CPLR 213, subd 2). Concur—Kupferman, J. P., Murphy, Lupiano, Birns and Lane, JJ.